Liddon, C. J.,
dissenting:
I find myself unable to agree with the majority of' the court in the conclusion reached in this case. I think that instead of reversing the decree of the court below, we should have dismissed the appeal for reasons hereinafter stated. It is conceded in the opinion of the court that the service upon Broward, ex officio *526administrator of Mary Dagenhart, deceased, was a nullity, but that want in service was cured by an entry of appearance on behalf of this defendant. I do not think the record shows any appearance in his behalf, or that he was before the court when the orders appealed from were made, or when the appeal was taken. The entry of appearance which is relied upon by a majority of the court as curing the illegal service of subpoena, after stating the venue in the form usual for papers filed in the courts, was as follows:
“Henry Seedhouse and Helen Seedhouse vs. Frederick W. Dagenhart, Abram Campbell et at.
The clerk of said court will please enter defendants’ . appearance in foregoing suit.
Yours truly,
T. A. & B. B. MacDonell,
Defendants’ Solrs.”
In this appearance the names of all the parties, both complainants and defendants, are given, except that -of the defendant Broward as administrator. The names are not even abbreviated by initials, but are stated deliberately and fully. From this circumstance and from other matters hereinafter stated, I do not think that Messrs. T. A. & B. B. MacDonell intended •to appear for Broward as administrator. I think there was a purpose in leaving his name, which, according to the title of the cause, should have appeared first, out of this entry of appearance. I grant that this entry of appearance is somewhat indefinite. The writing of the abbreviations iiet at” after the names of the other defendants raised some presumption that the solicitors named intended to appear for Broward. This slight presumption is overwhelmed by all the other facts and circumstances of the case — to such an extent that ! am forced to the opinion that the appear*527anee was not intended to be on behalf of Broward as administrator. Among other circumstances which constrain me to this belief are the following: The solicitors who entered the appearance never afterwards in the progress of the cause signed themselves as solicitors for the defendant Broward, although they many times afterwards signed as solicitors for the other parties or either of them. They filed two different demurrers for each of the other defendants, signing as counsel for them, but never filed any demurrer or other pleading or paper whatever in behalf of Broward. The title of the cause is stated more than twenty-five times in the record, and the name of Broward appears as the first named defendant (with one exception) every time the cause is named, except in the said entry of appearance. Broward himself, complainants’ solicitor and the solicitors for the other defendants, have in the whole case acted as if Broward had not been served or appeared, and was not a party. The complainants’ solicitor evidently did not consider the appearance as made on behalf of Broward, because he took no default or decree pro confesso, to which he was entitled if there was such an appearance. Mess. T. A. & B. B. MacDonell evidently did not consider that they had appeared for Broward as administrator, because they filed no demurrer or answer for him, did not cause him to join in the demurrer of the other defendants, and took no steps whatever in his name to protect the estate which he represented. If anything were needed to confirm the view that these gentlemen did not appear for Broward, it seems to me that such ■confirmation is furnished beyond all question by their acceptance of service of the citation upon appeal to this court. This citation was addressed to all of the 'defendants, Broward being one of them. They accept *528sérvice in the names of Dagenhart and Campbell, and. do not accept for Broward. Broward does not appear to have been present either in person or by attorney when any of the decrees and orders — four in number —were made in the court below. In view of all these things I do not think that Broward appeared in the court below, or that he was regarded as appearing’ by the parties to the suit. It devolved upon the complainants who sought to recover from the estate represented by him to show clearly that he was before the court. If no legal service was made, then there should have been au undoubted entry of appearance in his-name, or some act done like the filing of a plea of demurrer, in the case. I can not hold that a party has. waived a right to a legal and proper service of subpoena by such a doubtful and equivocal act as this entry of appearance; especially am I unable to so hold under the circumstances of this case.
The clerk in making up the record in this case recites that the defendants appeared by filing the appearance hereinbefore quoted. This recital is of no binding force or effect as showing the appearance of the defendants. Such entries of appearance, although general in their terms, are confined to the defendants-who have been served with subpoena. Dean vs. McKinstry, 2 Smedes & M., 213; Miller vs. Ewing, 8 Smedes & M., 421; Edwards vs. Toomer, 14 Smedes & M., 75; Torrey vs. Jordan & Smith, 4 How., (Miss.), 401; Chester vs. Miller, 13 Cal., 558.
It is my opinion that the record does not show that Broward as administrator was before the Circuit Court at all. That he was, therefore, not such a party as was-bound by the taking of an appeal in open court. He has not been served with citation upon appeal, and is not before this court. I am of the opinion that this-*529court has no jurisdiction to render the opinion herein, which determines the liability of the estate of Mary Dagenhart for the mortgage indebtedness sued upon, for the reason that Broward, the administrator, was not properly made a party to the proceedings below, and not having been brought here upon citation, and not having appeared here, is not before this court. The court ought not to determine the liability of the estate in the absence of its legal representative. It is a fundamental principle applicable to all courts of appellate as well as original jurisdiction, that a court can not adjudicate upon a person’s rights without having him directly or constructively before it. Elliott on Appellate Procedure, sec. 154, treating of what persons should be appellees, says: “In determining against whom an appeal may be prosecuted, it is important to keep in mind the cardinal rule that it is essential to an effective judgment, that all of the interested parties should be in court. Parties are necessary to the effectiveness of judgments of appellate tribunals as well as to the judgments of trial courts.” Also to same effect are Gregory vs. Stetson, 133 U. S., 579; Moore vs. Held, 73 Iowa, 538,. 35 N. W., 623; Gray vs. Havemeyer, 3 C. C. A., 497, text 504, 505, 53 Fed., 174; 10 U. S. App., 456; Hamilton vs. Blair, 23 Oregon, 64, 31 Pac., 197; Nixon vs. Wichita Land and Cattle Co., 84 Texas, 408, 19 S. W., 560; Shields vs. Barrow, 17 How., 130; Coiron vs. Millaudon, 19 How., 113; Denegre vs. Mushet, 46 La. Ann.,-, 14 South., 348. In the case of Wright vs. Red River County Bank, 2 Texas Civil App., 97, the appellate court dismissed an appeal because it appeared that persons whose interests would be affected by the appeal had not been made parties thereto. To the same effect are *530the cases of Young vs. Russell, 60 Texas, 684; Richardson vs. McKim, 20 Kansas, 346; Browne’s Appeal, 30 Kansas, 331, 1 Pac., 78. The most of the cases cited were those in which an appeal was taken by a party who failed to cite his co-party as a co-appellant, '.but the principle that all parties to be affected by the judgment should be before the court, applies as well to 'those who should be made appellees as to those who :should be made appellants. Denegre vs. Mnshet, supra; Steele & Walker vs. Baum, 51 Kansas, 165; McPherson vs. Storch, 49 Kansas, 313, 30 Pac., 480; Young vs. Russell, 60 Texas, 684, text 687 et seq.
As this court can not determine the questions in•volved in a consideration of the rulings of the court ■appealed from without determining the liability of Broward as administrator, and the validity of the mortgage sought to be enforced against the estate of his intestate, as said party was not before the court •below, nor before this court, I think this court has no jurisdiction of the person sufficient to determine the • questions involved, and the appeal should be dismissed.